DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Page 8, paragraph 34, line 6, “one high-voltage tubes” should read “one high-voltage tube”.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circuit board for claim 8 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claim 5 is objected to because of the following informalities: 
Line 3 “engagable” should read “engageable”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear what “applying the quick cleaning structure of claim 1” means in line 1 and whether the quick cleaning structure of claim 1 is positively recited as an element of the mosquito-killing lamp or recited as intended use only. 
For examination purposes, the limitation will be treated as the former, and it is recommended that the limitation “applying the quick cleaning structure of claim 1” in line 1 be deleted and “of claim 1” be inserted after “the quick cleaning structure” in line 3.

For examination purposes, the limitation will be treated as the latter, and it is recommended that “The quick cleaning structure” in line 1 of each of claims 9 and 10 be replaced with “The mosquito-killing lamp”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu [CN 106259253 published on January 4, 2017].
Regarding claim 1 Gu teaches a quick cleaning structure comprising,
a lamp holder (the insecticidal mechanism is set on the lamp holder, see description, para.4, line 1); and 
a high-voltage support (light source disposed outside high voltage killing net, see description, para.1, line 5), 
wherein the high-voltage support comprises a sliding cleaning member (an insulating ring 10, see description, para.17, line 1)  and a plurality of high-voltage tubes (the high-voltage electric shock net 73, see description, para.4, line 5), the sliding cleaning member is provided with a plurality of sliding through-holes (an insulating ring 10 is provided with a hole, see description, para.17, line 1), the plurality of high- voltage tubes are disposed in parallel with each other (see fig. 2) between a bottom (see fig.2), each of the high-voltage tubes passes through the sliding through-hole provided at a corresponding position (the wire of the high voltage electric shock net passes through from the gap section, see description, para.17, line 4), and at least one end of each of the high-voltage tubes is mounted and fixed to the lamp holder (see fig.2), the sliding cleaning member is slidable along an outer wall of the high-voltage tubes (the high-voltage electric shock net 73 is sleeved with a ring insulating ring 10, see description, para.17, line 1) under an external force (insulating ring can under the action of the tension spring, stretch up and down when it is necessary to purge the pull-down insulating ring and the bottom end face of the insulating ring is scraping the pests, see description, para.12, line 2).
Regarding claim 2 Gu teaches the quick cleaning structure of claim 1, wherein a shape of the sliding through-holes is the same as a shape of an outline of the outer wall of the high-voltage tubes (see annotated figure below), and each of the sliding through-holes is provided with an annular recessed portion on an upper surface side of the sliding cleaning member (see annotated figure below).

    PNG
    media_image1.png
    530
    773
    media_image1.png
    Greyscale

(a circle of vertical high-voltage electric shock net, see description, para.4, line 5), the sliding through-holes are annularly distributed on the sliding cleaning member (see fig.3), each of the sliding through-holes is respectively sleeved on the outer wall of the high-voltage tubes at a corresponding position (the high-voltage electric shock net 73 is sleeved with a ring insulating ring 10, see description, para.17, line 1).

    PNG
    media_image2.png
    544
    694
    media_image2.png
    Greyscale

Regarding claim 8 Gu teaches a mosquito-killing lamp applying the quick cleaning structure of claim 1 comprising, 
the quick cleaning structure (easy-cleaning outdoor deinsectization lamp, see description, para.4, line 1);
(solar battery board, see description, para.1, line 1); and 
a lamp tube (a light lamp, see description, para.4, line 4), 
wherein the circuit board (solar battery board as power source, see description, para.1, line 1) is disposed on the lamp holder and is electrically connected to both the high-voltage tubes and the lamp tube (inducing pest attack lamp of light source, light source disposed outside high voltage killing net, see description, para.1, line 5), at least one end of the lamp tube is fixedly mounted to the lamp holder, the lamp tube is disposed in parallel (see figure 2) with the high-voltage tubes and is located inside the high-voltage support (the light luring lamp 72 outside around the outer circumference is provided with a circle of vertical high voltage electric shock net 73, see description, para.16, line 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gu [CN 106259253 published on January 4, 2017] in view of Luo [CN 108739712 published on November 6, 2018].
Regarding claim 4, Gu is silent about a quick cleaning structure, wherein the high-voltage support further comprises a pull rod provided with a travel limiting portion, the bottom part or the top 
Luo teaches a quick cleaning structure, wherein the high-voltage support further comprises a pull rod (push rod 5, see annotated figure below) provided with a travel limiting portion (connecting rod 6, see annotated figure below), the bottom part or the top part of the lamp holder is provided with a drawing sliding hole (round hole 10), the pull rod is arranged in parallel with the high-voltage tubes (electrically conductive metal screw rod 3, see annotated figure below) , an end of the pull rod is connected to the sliding cleaning member (connecting rod 6 connecting the push rod 5 to the cleaning plate 2, see annotated figure below), the other end extends outside the lamp holder through the drawing sliding hole (see fig.3), the travel limiting portion is stopped at the drawing sliding hole and is limited at an inside of the lamp holder (see annotated figure below).
 It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gu reference to combine the teachings of Luo to include a quick cleaning structure, wherein high-voltage support further comprises a pull rod provided with a travel limiting portion, the bottom part or the top part of the lamp holder is provided with a drawing sliding hole, the pull rod is arranged in parallel with the high-voltage tubes, an end of the pull rod is connected to the sliding cleaning member, the other end extends outside the lamp holder through the drawing sliding hole, the travel limiting portion is stopped at the drawing sliding hole and is limited at an inside of the lamp holder in order to improve the safety, stability and effectiveness of the killing lamp (as taught by Luo, see abstract line 18).

    PNG
    media_image3.png
    844
    804
    media_image3.png
    Greyscale

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gu [CN 106259253 published on January 4, 2017] in view of Luo [CN 108739712 published on November 6, 2018] and in further view of Willert [US 20180325088 published on November 15, 2018].
Regarding claim 5, Gu as modified by Luo is silent about, wherein an end of the pull rod is provided with a flexible snap portion, the sliding cleaning member is provided with a snap ring portion engagable with the flexible snap portion, the flexible snap portion passes through the snap ring portion and is engaged with the snap ring portion.
Willert teaches a structure, wherein an end of the pull rod 122 is provided with a flexible snap portion 124, the member 102 is provided with a snap ring 114 portion engagable with the flexible snap portion (see fig.1-2), the flexible snap portion passes through the snap ring portion and is engaged with (at least one end member 124 is deflectable to facilitate coupling handle body 122 to eyelets 114. That is, the deflectable end member 124 is engaged with eyelet 114 to deflect end member 124 and permit end member 124 to pass through eyelet 114, (see page 1, para.0013, col.2, line 11 and annotated figure below).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gu reference in view of Luo to combine the teachings of Willert to include, wherein an end of the pull rod is provided with a flexible snap portion, the member is provided with a snap ring portion engagable with the flexible snap portion, the flexible snap portion passes through the snap ring portion and is engaged with the snap ring portion in order to removably secure the parts together (see para.0013, as taught by Willert). Please note in the combination the member is the sliding cleaning member as taught by Gu.

    PNG
    media_image4.png
    828
    711
    media_image4.png
    Greyscale

Regarding claim 6, Gu as modified by Luo and Willert teaches (references to Willert), wherein the number of the pull rod is at least two (two sides of ref. 122 in Fig. 2, just as in applicant’s invention), the number of the snap ring portion is equal to the number of the pull rod (two pull rods and two snap ring portions 114 in Fig. 2), a plurality of the snap ring portions are disposed symmetrically with respect to a geometric center of the member, an end of each of a plurality of the pull rods is connected and fixed to an operating portion outside the lamp holder (see para.0013 and annotated figure above). Please note in the combination the member is the sliding cleaning member as taught by Gu.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gu [CN 106259253 published on January 4, 2017] in view of Luo [CN 108739712 published on November 6, 2018] and in further view of Gao [CN 108124841 published on June 8, 2018].
Regarding claim 7 Gu as modified by Luo is silent about, wherein the high-voltage support further comprises a fixing member made of an insulating material, an end of each of the plurality of high-voltage tubes is fixed to the lamp holder, and the other end is fixed to the fixing member.  
Gao teaches a quick cleaning structure, wherein the high-voltage support further comprises a fixing member made of an insulating material (insulating frame 3, see fig.1, para.16, line 4), an end of each of the plurality of high-voltage tubes (metal electric wire 1, see fig.1, para.16, line 3) is fixed to the lamp holder (see fig.1), and the other end is fixed to the fixing member (metal electric wire 1 fixed to the insulating frame 3, see fig.1, para.16, line 3).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gu reference in view of Luo to combine the teachings of Gao to include a quick cleaning structure, wherein the high-voltage support further comprises a fixing member made of an insulating material, an end of each of the plurality of high-voltage tubes is fixed to the lamp holder, and the other end is fixed to the fixing member in order to prevent high voltage electric shock.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gu [CN 106259253 published on January 4, 2017] in view of Bertani [EP 0438985 published on August 04, 1993].
Regarding claim 9, Gu is silent about a quick cleaning structure, wherein a central part of the sliding cleaning member is provided with a central cleaning hole, and the central cleaning hole is sleeved on an outer wall of the lamp tube and slides along the outer wall of the lamp tube, an annular surface of the central cleaning hole in contact with the outer wall of the lamp tube is provided with a rubber layer. 
(an annular slide element 25 slidably engaged to the lamp 11, see page 4, col.5, line 2) is provided with a central cleaning hole, and the central cleaning hole is sleeved on an outer wall of the lamp tube and slides along the outer wall of the lamp tube (an annular slide element 25 slidably engaged to the lamp 11 and having a work surface 26 (Fig. 3) acting by contact on the outer surface of the lamp itself so as to cause the removal of the impurities present, see page 4, col.5, line 2), an annular surface of the central cleaning hole in contact with the outer wall of the lamp tube is provided with a rubber layer (an opening 27a to which a ring made of elastically deformable and heat-resistant material is fastened, see page 4, col.5, line 10).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gu reference to combine the teachings of Bertani to include a quick cleaning structure, wherein a central part of the sliding cleaning member is provided with a central cleaning hole, and the central cleaning hole is sleeved on an outer wall of the lamp tube and slides along the outer wall of the lamp tube, an annular surface of the central cleaning hole in contact with the outer wall of the lamp tube is provided with a rubber layer in order to clean the lamp itself (as taught by Bertani, see abstract line 8).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gu [CN 106259253 published on January 4, 2017] in view of Bertani [EP 0438985 published on August 04, 1993], as applied to claims 8 and 9 above, and in further view of Chen [CN 105724344 published on July 6, 2016].
Regarding claim 10, Gu as modified by Bertani is silent about a quick cleaning structure, wherein a protective net cover is arranged on the lamp holder, the protective net cover has a hollow mesh region, and the protective net cover covers the high-voltage support.
(the lamp holder being sequentially connected with, upper cover, protection outer net), the protective net cover has a hollow mesh region (an outer protective mesh, see abstract), and the protective net cover covers the high-voltage support (is covered by high-voltage fence 8 from protection outer net 3).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gu reference in view of Bertani to combine the teachings of Chen to include a quick cleaning structure, wherein a protective net cover is arranged on the lamp holder, the protective net cover has a hollow mesh region, and the protective net cover covers the high-voltage support in order to have better killing effect and convenient use and maintenance (as taught by Chen, see abstract line 9).

    PNG
    media_image5.png
    492
    451
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Aboukoura whose telephone number is 571-272-4252. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMED ABOUKOURA/Examiner, Art Unit 3643                                                                                                                                                                                                        


/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643